DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2. 	In response to the amendments filed 02/17/2022, claims 1, 4, 9, 13, 14 and 17 were amended, claim 16 was canceled and new claims were 18-19 added. Therefore, claims 1-15 and 17-19 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 102
3.	Claims 1-8 and 10-15 and 17 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Yu et. al. (US 2019/0236386).
	For claim 1, Yu discloses a method for driver alertness detection, comprising: 
	determining a vanishing point of a vehicle in motion [E.g. see Fig. 2: element 220, Fig. 4: element 430 and 450; 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The term PPR will be used herein to discuss both PPPs and PPRs, unless otherwise noted. PPRs may be identified for any object (e.g., a vehicle, animal, pedestrian, sign, E.g. 0041, 0058, Figs. 2-7];
	determining overtime, by an eye tracking device, a set of gaze points of the driver of the vehicle [E.g. 0068: FIG. 7 is an illustration of graphs 700 and 750 of an attention function, according to some example embodiments. The graph 700 shows an attention level 740 for a PPR as a function of time. In some embodiments, a representation of a PPR may be created when a PPP is detected, as discussed above. The representation of the PPR may be associated with an attention function or another mechanism to determine a current attention level of the PPR at any point in time. The attention level may depend on (or relate to) a sequence of gaze points, dynamically changing environmental factors, or any suitable combination thereof. The environmental factors may be used as parameters of the attention function; Figs. 7 and 9]; 
	determining a gaze movement from the set of gaze points [E.g. 0071-0079; the movement is tracked by the attention level, which changes if the gaze moves in or out of the PPR]; and 
	identifying an alertness of the driver, based on a direction, of the gaze movement relative to the vanishing point, being outward [Fig. 9: see attention level table].
	For claim 2, Yu discloses wherein the identifying of the alertness of the driver is based on the direction of the gaze movement relative to the vanishing point being radially outward [E.g. 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The a vanishing point of a lane, or a curve in a road), or situation (e.g., an accident, a mudslide, or flooding) that a driver should pay attention to; 0022: determining a gaze point for a driver based on a sequence of images of the driver; determining that the gaze point is outside of the PPR; based on the determined gaze point being outside of the PPR, decreasing an attention level for the PPR; and based on the attention level for the PPR, generating an alert; Fig. 9].
	For claim 3, Yu discloses wherein the identifying of the alertness of the driver is based on determining if a convergence depth decreases [E.g. 0055: The image 440 shows the road edge and four lane dividers after the image 410 has been modified to extend the road edge and lane dividers until they converge. The point of convergence is marked as PPP 450. The PPP 450 may be the same as the PPP 430. Alternatively, the multiple lines generated may not meet at a single point and the PPP 450 may be taken as the geometric average of the multiple convergence points. The PPPs 430 and 450 correspond to the current path of the vehicle, 0054, 0065, Fig. 9].
	For claim 4, Yu discloses wherein the identifying of the alertness of the driver is based on if a distance between two gaze point pairs, in an outward direction from the vanishing point, is increasing [E.g. 0071: In equation 1, the initial value, S.sub.v(t.sub.0) is the attention level at the time at which the driver's gaze was no longer in the PPR. In some example embodiments, S.sub.v is initialized to 1 when the PPR is created, t.sub.0 is the time at which the gaze left the PPR (e.g. according to successive detections related to the PPR at two time instances t.sub.1 and t.sub.0, the gaze identified to be inside PPR at t.sub.1 and outside PPR at t.sub.0), p is the priority score of the PPR, e.sub.g is the deviation between the present gaze position and the PPR, 
	For claim 5, Yu discloses wherein the identifying of the alertness of the driver is based on if the gaze movement correlates to a travel direction [E.g. 0046, 0058, 0093, 0022-0023] and/or speed of the vehicle.
	For claim 6, Yu discloses wherein a travel direction [E.g. 0058, 0093, 107, 0022-0023] and/or speed of the vehicle [E.g. 0065, 0107] is determined by use of a signal  and/or data comprising vehicle travel information [E.g. 0058, 0093, 0107, 0065] and/or exterior vehicle information.
	For claim 7, Yu discloses wherein the vanishing point of the vehicle is determined by use of a signal and/or data comprising vehicle travel information [E.g. 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The term PPR will be used herein to discuss both PPPs and PPRs, unless otherwise noted. PPRs may be identified for any object (e.g., a vehicle, animal, pedestrian, sign, pothole, bump, cone, or fallen tree), region (e.g., a vanishing point of a lane, or a curve in a road), or situation (e.g., an accident, a mudslide, or flooding) that a driver should pay attention to; 0022: determining a gaze point for a driver based on a sequence of images of the driver; determining that the gaze point is outside of the PPR; based on the determined gaze point being outside of the PPR, decreasing an attention level for or exterior vehicle information.
	For claim 8, Yu discloses determining an alertness time, the alertness time being calculated as a time since the last identification of alertness of the driver; and warning the driver if the alertness time exceeds an alertness time threshold [E.g. 0043: An attention level may be generated for each PPR that indicates a degree of attention being paid to the PPR. During time periods in which the driver's focus is on the PPR, the attention level for the PPR is increased. During time periods in which the driver's focus is not on the PPR, the attention level for the PPR is decreased. If the attention level for the PPR falls below a predetermined threshold, an alert is generated, 0078, 0119, 0077, Fig. 9].
	For claim 10, Yu discloses determining if a gaze point deviates less than a predetermined degree of deviation from a deviation line based on at least two other gaze points [E.g. 0043, 0050, 0055, 0087-0089, 0110].
	For claim 11, Yu discloses determining if the gaze movement follows a straight line [0050-0051, 0091, 0094; also it is inherent that the gaze movement of an eye will follow a straight line].
	For claim 12, Yu discloses determining if the gaze movement correlates to a travel direction [E.g. 0022-0023, 0046, 0058, 0093; see also Figs. 4, 6 and 11-13] and/or a speed of the vehicle.
	For claim 13, is interpreted and rejected as discussed with respect to claim 1. 
	For claim 14, is interpreted and rejected as discussed with respect to claim 1.
	For claim 15, Yu discloses wherein the eye tracking device is a remote eye tracker arranged in the vehicle [E.g. 0046: The camera 140 may be receptive to wavelengths of light 
	For claim 17, is interpreted and rejected as discussed with respect to claim 1.

Claim Rejections - 35 USC § 103
4.	Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
For claim 9, although Yu fails to expressly disclose wherein the identifying of the alertness is based on at least 3 gaze points, Yu teaches wherein the identifying of the alertness is based on at least one or more gaze points [E.g. 0068, 0091, and 0094]. However, identifying the alertness based on at least 3 gaze points fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to include identifying the alertness based on at least 3 gaze points in order to satisfy needs and/or environment requirement which require using such alertness identifying technique, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Yu.
E.g. 0068, 0091, and 0094]. However, identifying the alertness based on at least 5 gaze points fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to include identifying the alertness based on at least 5 gaze points in order to satisfy needs and/or environment requirement which require using such alertness identifying technique, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Yu.
For claim 19, although Yu fails to expressly disclose wherein the identifying of the alertness is based on at least 10 gaze points, Yu teaches wherein the identifying of the alertness is based on at least one or more gaze points [E.g. 0068, 0091, and 0094]. However, identifying the alertness based on at least 10 gaze points fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to include identifying the alertness based on at least 10 gaze points in order to satisfy needs and/or environment requirement which require using such alertness identifying technique, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Yu.

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been fully considered but they are not persuasive.

Applicant's remarks:
	(1) Yu fails to disclose the features of “determining a gaze movement from the set of gaze points; and identifying an alertness of the driver, based on a direction of the gaze movement relative to the vanishing point being outward.”. The disclosure of Yu is limited to determining only the position of the gaze of the driver relative to the PPR and not its direction. The examiner notes that Yu discloses the determination of a set of gaze points, but each gaze point is used individually in the determination of attention. Whilst multiple gaze points of the driver are monitored, the system is only configured to use each gaze point individually when it comes to determining the attention level. Remarks, filed 17 February, pages 9-11.
	(2) Yu does not consider tracking a direction of movement of the gaze. Remarks, filed 17 February, page 11.

Examiner’s response:
	Regarding Applicant remark, Yu expressly discloses determining overtime, by an eye tracking device, a set of gaze points of the driver of the vehicle [E.g. 0068: FIG. 7 is an illustration of graphs 700 and 750 of an attention function, according to some example embodiments. The graph 700 shows an attention level 740 for a PPR as a function of time. In some embodiments, a representation of a PPR may be created when a PPP is detected, as discussed above. The representation of the PPR may be associated with an attention function or another mechanism to determine a current attention level of the PPR at any point in time. The attention level may depend on (or relate to) a sequence of gaze points, dynamically changing environmental factors, or any suitable combination thereof. The environmental factors may be used as parameters of the attention function; Figs. 7 and 9]; determining a gaze movement from E.g. 0071-0079; the movement is tracked by the attention level, which changes if the gaze moves in or out of the PPR; 0046: Images captured by the camera 140 may be used to determine the direction and focus depth of the eyes of the driver 110 based on glints generated by the light generated by the light sources 130A-130B reflecting off of the surface of the eyes of the driver 110. Headpose, the orientation of the driver's head, may also be determined from images captured by the camera 140 and used in determining the direction and focus depth of the driver's gaze; 0109]; and  identifying an alertness of the driver, based on a direction, of the gaze movement relative to the vanishing point, being outward [Fig. 9: see attention level table].
	It is clear from the above description to one of ordinary skill in the art that if the gaze of the driver is determined to be within or outside the PPR, then it is inherent that the direction “within or outside PPR” of the driver gaze is determined.
	Further, the claims fail to include any additional feature that would distinguish the claimed “direction” from the prior art.
In other words, Yu teaches determining whether the driver is looking in a direction of the approaching vehicle 42 which is the same direction of the approaching vehicle 42 is detected by the external information detection unit 11. 
Regarding Applicant second remark, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, for the Applicant convenience other prior arts teaches the above argued limitation such as Mimar (US 2014/0139655, see for example paragraph 0133, Figs. 20-22, .

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689